Title: From George Washington to Jonathan Trumbull, Sr., 2 September 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge, September 2d 1775

I am to acknowledge the Receipt of your Favour of the 21st Ult: with the Inclosures. By my last Letters from Ticonderoga, I expect a Quantity of Lead, will be forwarded soon to your Care from thence. In the mean Time, I am glad to hear there are such Prospects of a Supply of that Article, from the Mines

in your Colony: I make no Doubt, they will receive such Encouragement both publick & private, as their Importance & Value demand.
By the Time you receive this Letter, you will be able to judge with some Certainty, whether the Fleet which last sailed from Boston, was destined for your Coasts, if it is not yet arrived, we may conclude it has sailed to the Eastward—if it has arrived, the Issue will be known immediately; so that in either Case, the Continuance of the new raised Levies along the Coast is unnecessary[.] You will therefore on the Receipt of this, be pleased to order them to march immediately to this Camp, directing the commanding Officer at the same Time to give me two or 3 Days Notice of the Time in which the Troops will arrive that suitable Accomodations may be prepared—Their Presence is the more necessary as I may in Confidence inform you that I am about to detach 1000 or 1200 Men on an Expedition into Canada by Way of Kennebeck River from which I have the greatest Reason to expect either that Quebeck will fall into our Hands a very easy Prey or such a Diversion made as will open a very easy Passage to General Schuyler.
We are now so well secured in our late advanced Post on the Hill, that the Enemy have discontinued their Cannonade. The Men continue in good Health & Spirits. I am with much Regard & Esteem Sir, Your very Obedt & most humble Servt

Go: Washington

